F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         FEB 28 1997
                                TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


ROBERT R. INGHAM,

             Plaintiff-Appellant,
                                                       No. 96-3175
v.
                                                    (Dist. of of Kansas)
                                                  (D.C. No. 96-CV-3125)
HERBERT R. TILLERY, Colonel;
MARK P. SPEERE, Major,

             Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this three-judge panel

has unanimously determined that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th

Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      The United States District Court for the District of Kansas dismissed

Robert R. Ingham’s pro se civil rights complaint because the complaint “fail[ed]

to state a claim for relief. Ingham appeals. This court exercises jurisdiction

pursuant to 28 U.S.C. § 1291 and AFFIRMS.

      Ingham, an inmate at the United States Disciplinary Barracks, Fort

Leavenworth, Kansas, was placed in adminstrative segregation for six days

pending investigation of charges of disobedience and disrespect. Ingham was

then provided an administrative disciplinary proceeding. At the hearing, Ingham

presented a prepared statement and a witness. He was nonetheless found guilty

and received a penalty of 30-days recreation restriction.

      Ingham alleges in his complaint that he was denied procedural due process

during the administrative disciplinary proceedings. The district court found that

Ingham’s complaint also stated “that he was denied due process by a six-day

placement in administrative segregation.” We note that it is a close question

whether Ingham brought such a claim in his initial complaint, but address it

nonetheless. “If the plaintiff proceeds pro se, the court should construe his

pleadings liberally and hold the pleadings to a less stringent standard than formal

pleadings drafted by lawyers.” Riddle v. Mondragon, 83 F.3d 1197, 1202 (10th

Cir. 1996).




                                         -2-
      Under Sandin v. Conner, 115 S. Ct. 2293, 2300 (1995), inmates have no

liberty interest based on regulations regarding disciplinary measures unless those

measures “impose[] atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” We have reviewed the entire record before

us on appeal and find that Ingham presented nothing to the district court which

would indicate that the six-day placement imposed atypical or significant hardship

on Ingham. 1

      We also agree with the district court’s dismissal of Ingham’s claims that the

administrative disciplinary proceedings violated his right to procedural due

process. Specifically, Ingham claimed he was denied procedural due process

during the proceedings 1) when investigators allegedly failed to adequately

review the charges against him; and 2) when a disciplinary board member stated

that it appeared witnesses had coordinated their statements. Again, under Sandin,

we must determine whether the proceedings “imposed atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.” Id.

Ingham was found guilty after administrative proceedings at which Ingham was

given the opportunity to deliver a prepared statement and present a witness. We

agree with the district court that a 30-day recreation restriction does not impose



      1
        We do not consider Ingham’s self-serving affidavit attached to his
opening brief as the affidavit was never presented to the district court below.

                                         -3-
atypical and significant hardship, but rather “falls within the ordinary incidents of

prison life.”

      For the reasons set forth above, we AFFIRM the ruling of the United

States District Court for the District of Kansas.

                                       ENTERED FOR THE COURT,



                                       Michael R. Murphy
                                       Circuit Judge




                                          -4-